Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.       This Office Action responds to the Application filed on 9/27/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reis et al. (U.S. Pub. No. 2013/0019221 A1).

As per claim 1, Reis discloses:
A method for compiling a circuit design, the method comprising: 
receiving a circuit design (See Figure 4 & 5, i.e. initial design & Para [0085]-[0117])) and receiving a definition of a cell comprising one or more inputs, a first combinational logic circuit element, a second combinational logic circuit element, a first output, and a second output (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[Prior art illustrate cells include OR and AND gate , that interconnected, output from one gate is input into another gate (See Figure 12) , which from the library is considered as the cell with inputs, the first and second combinational logic element, the first output and second output, as one gate output is served as input into the next gate (See Figure 12) ]) , wherein: 
the one or more inputs are coupled to the first combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] – See Figure 12, i.e. i6); 
an output of the first combinational logic circuit element is coupled to an input of the second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate); 
the first output of the cell is the output of the first combinational logic circuit element  (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate); and the second output of the cell is an output of the second combinational logic circuit element  (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate, or gate then output into next gate); 
replacing a plurality of circuit elements in the circuit design with the cell (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 6 & 7, i.e. remapped design, See Figures 11 & 12 & Para [0134]-[0138], i.e. enriched library can be used…combinational cells … fewer transistors to implement –[Prior art remap original design, into new design using library , map circuit from Figure 11 into replaced instances of Figure 12 is considered as the replacing]); and 
compiling the circuit design after replacing the plurality of circuit elements with the cell, wherein the first and second outputs of the cell in the compiled circuit design replace a plurality of outputs of the plurality of circuit elements (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[Prior art remap original design, into new design using library , map circuit from Figure 11 into replaced instances of Figure 12 is considered as the replacing, the circuit of Figure 12 include the output of one gate as input into a next gate]).


As per claim 2, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses determining a delay for the cell based on a timing model for the cell, wherein the timing model presents the delay for the cell as a function of an input slew of the cell, a load on the first output of the cell, and a load on the second output of the cell (See Para [0065], i.e. slack instances…timing closure, Para [0125]-[0129], i.e. timing closure…final timing fixing –[prior art optimize timing for entire design for timing closure, therefore include the timing analysis as cited above]).

As per claim 3, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses wherein replacing the plurality of circuit elements with the cell is based on determining that the cell has a smaller area than the plurality of circuit elements (See Para [0054]-[0057], i.e. minimizing…area and power, See Para [0073], Para [0104]-[0113], i.e. new cell…reduce area).

As per claim 4, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses wherein replacing the plurality of circuit elements with the cell is based on determining that the cell has a lower power consumption than the plurality of circuit elements (See Para [0054]-[0057], i.e. minimizing…area and power, See Para [0073], Para [0104]-[0113], i.e. new cell…reduce area).

As per claim 5, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses wherein an input of the one or more inputs is coupled to an input of the second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 6 & 7, i.e. remapped design, See Figures 11 & 12 & Para [0134]-[0138], i.e. enriched library can be used…combinational cells … fewer transistors to implement).

As per claim 6, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses wherein the cell further comprises a third combinational logic circuit element and a third output, wherein the output of the second combinational logic circuit element is coupled to an input of the third combinational logic circuit element, and wherein the third output is an output of the third combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[Figure 12 include multiple gates, which output from one gate is into next gate, being the third combinational logic circuit]).

As per claim 7, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses coupling the first and second outputs to one or more cells (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[the instances are connected within the circuit, therefore the first and second outputs are connected within the circuit to other cells, See Figure 12]).

As per claim 8, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses wherein the definition of the cell is received in a logic cell library comprising a second cell that is functionally equivalent to the cell and has a gain that is (i) less than or equal to one and (ii) lower than a gain of the cell (See Para [0011]-[0014], i.e. drive strengths, Para [0022], See Figure 8, See Para [0116]).

As per claim 9, Reis discloses all of the features of claim 1 as discloses above wherein Reis also discloses adding the cell to a library in response to determining that the library comprises a second cell that is identical to the cell except the second cell lacks the first output (See Para [0027], i.e. adding in the second library…not in the first library, Para [0081], Para [0129]-[0133]).

As per claim 10, Reis discloses:
An apparatus for compiling a circuit design, the apparatus comprising a memory and a hardware processor communicatively coupled to the memory, the hardware processor (See Figure 1 & 2, i.e. processor) configured to: 
receive (i) a design file for the circuit design (See Figure 4 & 5, i.e. initial design & Para [0085]-[0117])) and (ii) a logic cell library that defines a cell comprising one or more inputs, a first combinational logic circuit element, a second combinational logic circuit element, a first output, and a second output (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[Prior art illustrate cells include OR and AND gate , that interconnected, output from one gate is input into another gate (See Figure 12) , which from the library is considered as the cell with inputs, the first and second combinational logic element, the first output and second output, as one gate output is served as input into the next gate (See Figure 12) ]), wherein: 
the one or more inputs are coupled to the first combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] – See Figure 12, i.e. i6); 
an output of the first combinational logic circuit element is coupled to an input of the second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate);
 the first output of the cell is the output of the first combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate); and 
the second output of the cell is an output of the second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate, or gate then output into next gate); 
replace a plurality of circuit elements in the circuit design with the cell (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 6 & 7, i.e. remapped design, See Figures 11 & 12 & Para [0134]-[0138], i.e. enriched library can be used…combinational cells … fewer transistors to implement –[Prior art remap original design, into new design using library , map circuit from Figure 11 into replaced instances of Figure 12 is considered as the replacing]); and 
compile the circuit design after replacing the plurality of circuit elements with the cell, wherein the first and second outputs of the cell in the compiled circuit design replace a plurality of outputs of the plurality of circuit elements (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[Prior art remap original design, into new design using library , map circuit from Figure 11 into replaced instances of Figure 12 is considered as the replacing, the circuit of Figure 12 include the output of one gate as input into a next gate]).

As per claim 11, Reis discloses all of the features of claim 10 as discloses above wherein Reis also discloses the hardware processor further configured to determine a delay for the cell based on a timing model for the cell, wherein the timing model presents the delay for the cell as a function of an input slew of the cell, a load on the first output of the cell, and a load on the second output of the cell (See Para [0065], i.e. slack instances…timing closure, Para [0125]-[0129], i.e. timing closure…final timing fixing –[prior art optimize timing for entire design for timing closure, therefore include the timing analysis as cited above]).

As per claim 12, Reis discloses all of the features of claim 10 as discloses above wherein Reis also discloses wherein replacing the plurality of circuit elements with the cell is based on determining that the cell has a smaller area than the plurality of circuit elements (See Para [0054]-[0057], i.e. minimizing…area and power, See Para [0073], Para [0104]-[0113], i.e. new cell…reduce area).

As per claim 13, Reis discloses all of the features of claim 10 as discloses above wherein Reis also discloses wherein replacing the plurality of circuit elements with the cell is based on determining that the cell has a lower power consumption than the plurality of circuit elements (See Para [0054]-[0057], i.e. minimizing…area and power, See Para [0073], Para [0104]-[0113], i.e. new cell…reduce area).

As per claim 14, Reis discloses all of the features of claim 10 as discloses above wherein Reis also discloses wherein an input of the one or more inputs is coupled to an input of the second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 6 & 7, i.e. remapped design, See Figures 11 & 12 & Para [0134]-[0138], i.e. enriched library can be used…combinational cells … fewer transistors to implement).

As per claim 15, Reis discloses all of the features of claim 10 as discloses above wherein Reis also discloses wherein the cell further comprises a third combinational logic circuit element and a third output, wherein the output of the second combinational logic circuit element is coupled to an input of the third combinational logic circuit element, and wherein the third output is an output of the third combinational logic circuit element  (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[Figure 12 include multiple gates, which output from one gate is into next gate, being the third combinational logic circuit]).

As per claim 16, Reis discloses all of the features of claim 10 as discloses above wherein Reis also discloses the hardware processor further configured to couple the first and second outputs to one or more cells (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[the instances are connected within the circuit, therefore the first and second outputs are connected within the circuit to other cells, See Figure 12]).

As per claim 17, Reis discloses all of the features of claim 10 as discloses above wherein Reis also discloses wherein the logic cell library comprises a second cell that is functionally equivalent to the cell and has a gain that is (i) less than or equal to one and (ii) lower than a gain of the cell (See Para [0011]-[0014], i.e. drive strengths, Para [0022], See Figure 8, See Para [0116]).

As per claim 18, Reis discloses:
A non-transitory computer-readable medium storing instructions that when executed by a processor, cause the processor to perform an operation (See Figure 1 & 2, i.e. mass storage & system memory) comprising: 
replacing a plurality of circuit elements in a circuit design with a cell comprising a first combinational logic circuit element and a second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 6 & 7, i.e. remapped design, See Figures 11 & 12 & Para [0134]-[0138], i.e. enriched library can be used…combinational cells … fewer transistors to implement –[Prior art remap original design, into new design using library , map circuit from Figure 11 into replaced instances of Figure 12 is considered as the replacing]), wherein:
 an output of the first combinational logic circuit element is coupled to an input of the second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate); 
a first output of the cell is the output of the first combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate); and 
a second output of the cell is an output of the second combinational logic circuit element (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138], See Figure 12, i.e. I6 into the first gate is output of that gate into a OR gate, or gate then output into next gate); and 
compiling the circuit design, wherein the first and second outputs of the cell in the compiled circuit design replace a plurality of outputs of the plurality of circuit elements (See Figure 4 & 5, i.e. initial library 406 & set of additional admissible functions, See Para [0085]-[0088], i.e. library specification … new functions , new sizes, See Para [0085]-[0117], See Figures 11 & 12 & Para [0134]-[0138] –[Prior art remap original design, into new design using library , map circuit from Figure 11 into replaced instances of Figure 12 is considered as the replacing, the circuit of Figure 12 include the output of one gate as input into a next gate]).

As per claim 19, Reis discloses all of the features of claim 18 as discloses above wherein Reis also discloses the operation further comprising determining a delay for the cell based on a timing model for the cell, wherein the timing model presents the delay for the cell as a function of an input slew of the cell, a load on the first output of the cell, and a load on the second output of the cell (See Para [0065], i.e. slack instances…timing closure, Para [0125]-[0129], i.e. timing closure…final timing fixing –[prior art optimize timing for entire design for timing closure, therefore include the timing analysis as cited above]).

As per claim 20, Reis discloses all of the features of claim 18 as discloses above wherein Reis also discloses wherein replacing the plurality of circuit elements with the cell is based on determining that the cell has a smaller area than the plurality of circuit elements (See Para [0054]-[0057], i.e. minimizing…area and power, See Para [0073], Para [0104]-[0113], i.e. new cell…reduce area).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851